

113 HR 3831 IH: Veterans Dialysis Pilot Program Review Act of 2014
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3831IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo require the Secretary of Veterans Affairs to review the dialysis pilot program implemented by the Department of Veterans Affairs and submit a report to Congress before expanding that program, and for other purposes.1.Short titleThis Act may be cited as the Veterans Dialysis Pilot Program Review Act of 2014.2.Limitation on expansion of dialysis pilot program(a)LimitationThe Secretary of Veterans Affairs shall not expand the dialysis pilot program or create any new dialysis capability provided by the Department of Veterans Affairs in any facility that is not an initial facility until after the date that—(1)the Secretary has implemented the dialysis pilot program at each initial facility for a period of not less than two years;(2)an independent analysis of the dialysis pilot program has been conducted at each initial facility; and(3)the report required by subsection (b) has been submitted.(b)ReportNot later than 60 days after the date of the completion of the independent analysis required by subsection (a)(2), the Secretary shall submit to Congress a report that—(1)includes the results of that independent analysis, including a comparison of not only cost but non-cost factors such as access to care, quality of care, and Veteran satisfaction; and(2)addresses any recommendations with respect to the dialysis pilot program provided in a report prepared by the Government Accountability Office.(c)Use of existing dialysis resourcesIn order to increase the access of veterans to dialysis care and decrease the amount of time such veterans are required to travel to receive such care, the Secretary shall fully use the dialysis resources of the Department that exist as of the date of the enactment of this Act, including any community dialysis provider with which the Secretary has entered into a contract or agreement for the provision of such care.(d)DefinitionsIn this section:(1)The term dialysis pilot program means the pilot demonstration program established by the Secretary in 2009 to provide dialysis care to patients at certain outpatient facilities operated by the Department of Veterans Affairs.(2)The term initial facility means one of the four outpatient facilities identified by the Secretary to participate in the dialysis pilot program prior to the date of the enactment of this Act.